Citation Nr: 0507464	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  02-11 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied the veteran's application to 
reopen a claim for service connection for a cervical spine 
disability.  The veteran testified before the Board at a 
hearing held at the RO in December 2002.  In July 2003, the 
Board reopened the veteran's claim for service connection for 
a cervical spine disability, and it remanded the matter for 
consideration of the claim by the RO on a de novo basis.  In 
October 2004, the RO denied the veteran's claim for service 
connection for a cervical spine disability on the merits.

For the reasons discussed by the Board in its July 2003 
decision, the issue on appeal is limited to the claim for 
service connection for a cervical spine disability. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance owed to the 
veteran have been substantially provided, and all of the 
evidence necessary for an equitable disposition of the 
veteran's claim has been obtained.

2.  The veteran's current cervical spine condition was first 
manifested many years after service and has not been 
associated with the veteran's active service or any incident 
therein, including an alleged in-service head injury.


CONCLUSION OF LAW

A cervical spine condition was not incurred in or aggravated 
by the veteran's active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran served on active duty in the United States Navy 
from May 1969 to February 1971.  In October 1968, on a pre-
induction medical history report, he described having had a 
possible concussion, but without sequelae.  There was no 
mention of any neck problems.  His service personnel records 
show that he was transferred from the USS Mississinewa to the 
Naval hospital in Newport, Rhode Island, for February and 
March 1970 because of problems with a hernia that 
necessitated repair of a right indirect inguinal hernia.  
(The available service medical records include records 
received from the National Personnel Records Center in March 
1987 after additional investigation.)  

Private medical records from St. Francis Hospital and a 
doctor with a neurological surgery practice, from late 
September to early October 1983, indicated that the veteran 
had started complaining of low back pain aching into his left 
hip, as well as of discomfort in his shoulders, after an on-
the-job injury in February 1983; at that time, he had been 
handling a heavy cabinet, which had produced back pain.  On 
complaint of neck, shoulder, lumbar, and lower extremity 
pain, a myelogram and a CT scan of the cervical and 
thoracolumbar spines showed findings suggestive of central 
disc protrusion of L4-5 and L5-S1.  X-rays of the cervical 
and lumbar spines were unremarkable; there was no vertebral 
disease, deformity, or disc narrowing.  Dismissal diagnoses 
were cervical strain and lumbar disc derangement of L4, 5, 
S1.  

On a VA special neuropsychiatric examination in February 
1984, the veteran reported having had continuous headaches, 
neck aches, and backaches ever since active service.  He 
indicated that he had been waiting to board a ship when three 
other soldiers hit him with a rock and then hit him again 
over the head; he reported having been hospitalized at a 
hospital in Newport, Rhode Island, where they had sewed up 
his head.  He thought that this had been in October 1970.  He 
reported having worked for the Atlanta Fire Department until 
problems with his neck, head, and back had forced him to 
leave.  He reported having had continuous neck pain.  In the 
last year, he had gone to a private hospital, where a 
myelogram had revealed something wrong his neck.  The 
examiner noted the veteran's belief that his neck, back, and 
head condition were due to being hit in the head by a soldier 
in October 1970; the examiner, however, also noted that the 
wound apparently was minor.  Diagnoses were somatization 
disorder and residuals of a head injury not found.  

On VA examination in March 1984, the veteran reported having 
had problems since active service, including pressure on his 
neck, shoulders, back of his head, and dizziness.  He 
reported that in 1970 (while in active service) he was struck 
on the head by a car door, but he stated that he did not know 
exactly how he was injured.  He reported that the injury had 
required several stitches, which became infected but 
ultimately healed.  He stated that he actually served 
overseas while the stitches were still in place.  Ever since 
then, he had had stiffness in his neck, with discomfort on 
the extremes of motion of the neck.  He reported that in 
1970, while he was on home leave, he was struck on the left 
cheek by a baseball.  This injury reportedly required several 
stitches below the eye.  Examination revealed a transverse 
one inch scar just below his left eye, which was slightly 
disfiguring because of its location.  It was not tender or 
adherent; the underlying bony structures were normal to 
palpation.  His neck had full range of motion, and there was 
no crepitus or tenderness in the neck.  No scar could be 
found on his scalp, where there was an exceptionally heavy 
growth of hair.  Pertinent diagnoses were neck pain without 
objective findings and a scar on the left cheek.  

In April 1984, the RO initially denied service connection for 
the residuals of a head injury and the residuals of a 
cervical spine injury.  The veteran did not appeal this 
decision, which thus became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.105(a).

In a March 1989 letter, the Naval personnel liaison at the 
National Personnel Records Center wrote that a careful review 
of the veteran's inpatient records was unable to verify the 
veteran's claim of an alleged injury while still attached to 
the Naval hospital in Newport, Rhode Island.

In December 1996, a fellow soldier, J.M., Jr., wrote that he 
was aware that the veteran had suffered a head injury in 
service, but he did not recall any details.  

In June 1997, the veteran submitted a letter from a fellow 
soldier, R.H., who stated that he had witnessed the attack on 
the veteran and that he was aware of the veteran's head 
injury.

The veteran testified before the RO in July 1997 about the 
circumstances of his neck injury in service.  He indicated 
that he was assaulted while on his way back from convalescent 
leave due to a hernia operation.  Several soldiers reportedly 
hit him in the head with a brick and then forced his head 
against the floorboard of a truck, resulting in neck 
problems.  He reported filing a complaint against the 
soldiers, but that nothing was done.  He also indicated that 
he was told that X-rays were negative.  

Early 1998 VA medical records show treatment for status post 
inguinal hernia repair and upper respiratory infection.  
There is no mention of any neck problems.  

In September 1998, the veteran testified that he was 
assaulted in service after coming off convalescent leave due 
to a hernia operation.  He described being hit in the head 
with a brick and then suffering neck injuries because of 
pressure exerted on his head and neck when he was forced 
against the floorboard of a car.  He indicated that a fellow 
soldier, R.H., witnessed the incident.  He reported that he 
received sutures at the Naval hospital in Newport, Rhode 
Island, for one night; he also reported being treated for an 
infection in service over a period of time.  He reported 
seeing a chiropractor in the middle part of the 1990s after 
experiencing a burning sensation during his job, which 
involved sheet rock installation.  He could not remember the 
chiropractor's name.  He also reported being treated in 1983 
at a private hospital, whose records had already been 
submitted.  He also stated that he complained of neck 
problems "a lot of times" from 1971 to 1979, when he was 
employed with the Atlanta Fire Department.  For the ensuing 
four years, he reported having worked with the railroad, 
until he developed a slipped disc from lifting a heavy cross 
iron. 

An examination performed for the VA in January 1999 also 
shows diagnoses of right inguinal hernioplasty without any 
residual, an asymptomatic small ventral hernia, and a small 
duodenal diverticulum.  

In February 1999, the Board denied the veteran's application 
to reopen a claim for service connection for residuals of a 
head injury.  

In January 2000, the veteran was treated privately in an 
emergency room for near syncope.  There is no reference to 
any neck problems.  

A January 2001 MRI study of the veteran's cervical spine 
showed disc-osteophyte complexes at C4 to C5 and C5 to C6, 
with central spinal canal stenosis and an impression upon the 
anterior aspect of the cord, particularly at C4 to C5, as 
well as bilateral neuroforaminal stenosis at C5 to C6.

In January 2001, the veteran sought to reopen the claim for 
service connection for a cervical spine disability.  

In December 2002, the veteran testified at a hearing before 
the Board that he developed a cervical spine disability due 
to an injury he received during active service.  He stated 
that he was assaulted by several other servicemen, who hit 
him in the head with a brick and then forced his head through 
the open door of their truck and down hard onto the 
floorboard, thus exerting pressure on his neck and causing 
the injury.  He indicated that he filed a complaint in 
service, but that no disciplinary actions against the 
assaulting soldiers were pursued or imposed during service.  
He described several current residuals, including a three-
inch scar in his head.  He referred to one witness, R.H.  He 
reported having undergone several physical examinations in 
connection with employment with the Atlanta Fire Department 
between 1971 and 1979; he reported that he may have mentioned 
his cervical spine problems at that time.  He also testified 
that he was treated by a private doctor during this period.  

In July 2003, the Board reopened the claim for service 
connection for a cervical spine disability, and it remanded 
the claim to the RO for adjudication on a de novo basis.  The 
Board also directed the veteran to provide the RO with the 
names and addresses of any medical providers who had treated 
him for cervical spine problems since service.  The Board 
further directed the RO to attempt to obtain records of any 
treatment available from the Atlanta Fire department and from 
the private doctor mentioned by the veteran at his 2002 
hearing; the Board also directed the RO to investigate the 
possible existence of additional service medical records and 
other in-service records regarding the alleged neck injury 
during service.  

II.  Analysis

A.  Veterans Claims Assistance Act of 2000

First, the Board addresses whether there has been compliance 
with provisions of laws enacted and regulations promulgated 
during the pendency of this appeal.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5103 & 5107 (West 2002)) (VCAA) was signed 
into law.  This enhanced the notification and assistance 
duties of the VA towards claimants.  After reviewing the 
record, the Board finds that these duties have been met in 
this case.

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that 38 U.S.C.A. § 5103(a) requires VCAA notice to a 
claimant before the initial unfavorable decision of the 
agency of original jurisdiction on a claim for VA benefits.  
In this case, the initial unfavorable decision was made after 
November 9, 2000, the date of the VCAA's enactment.  However, 
even under Pelegrini, the Board concludes that any defect 
that may exist with regard to the timing of the VCAA notice 
to the claimant was harmless because of the extensive, 
thorough, and informative notices provided to the veteran 
throughout the adjudication of his claim.

The RO sent correspondence to the veteran in June 2001 and 
March 2004.  The correspondence specified what evidence and 
information VA would obtain and what evidence and information 
he needed to provide in order to substantiate his claim.  The 
letters also defined VA's notice and assistance duties; it 
also specified what evidence had been obtained and what 
evidence was still needed from the veteran, with an 
explanation of the responsibilities for securing that 
evidence.  (Although the June 2001 letter was drafted in the 
context of the veteran's application to reopen a claim for 
service connection for a head injury, it also discussed 
general evidentiary and legal principles applicable to 
service connection claims.)

The veteran was also provided with a supplemental statement 
of the case in October 2004, which discussed the evidence 
considered and the pertinent laws and regulations, as well as 
the reasons for the RO's decisions.  (A June 2002 statement 
of the case addressed a different legal standard, because at 
that time, the issue was whether new and material evidence 
had been received to reopen the claim for service connection 
for a cervical spine disability secondary to head trauma.)

The veteran has maintained that service medical records are 
missing from his file.  However, numerous searches have 
produced no additional service medical records.  In fact, the 
National Personnel Records Center and the VA have determined 
that none of the veteran's service medical records have been 
misfiled in another soldier's file.  Also, on searching the 
deck logs of the USS Mississinewa from April and May 1970, 
the National Archives and Records Administration found no 
reference to the incident described by the veteran.  

In addition, throughout the entire adjudication of this 
claim, VA has sent the veteran many letters regarding 
particular evidence, such as service medical records, records 
of hospitalization, and information sufficient to identify 
any other sources of treatment or evidence.  In May 2004, the 
RO also spoke with the veteran about the possible existence 
of certain records from the Atlanta Fire Department and the 
Atlanta Department of Human Resources.  However, the veteran 
reported that none of the located records (13 pages of 
treatment records) referred to a neck injury.  The RO 
informed the veteran that it could attempt to obtain copies 
of these records, and the veteran expressed his understanding 
that he was ultimately responsible for submitting copies of 
any relevant records.  In light of the veteran's comments 
that those treatment records do not mention any neck 
problems, the Board finds that no further duty is owed to the 
veteran to obtain records that, by the veteran's own 
description, are irrelevant to the claim on appeal.    

The VA has also requested on several occasions that the 
veteran provide the names and addresses of any additional 
medical providers who may have treated him for a neck 
condition since active service, such as a chiropractor who 
treated him in the mid-1990s.  However, aside from the 
limited information already of record, the veteran has not 
specified any additional medical providers, or he has 
indicated that some medical providers do not have useful 
information for the purposes of this claim.  "The duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In the absence of further information 
from the veteran, the Board finds that the VA has obtained 
all specified, relevant records in this case.

Thus, VA has informed the veteran of the information and 
evidence needed to substantiate his claim.  VA has notified 
him of what evidence and information was being obtained by VA 
and what information and evidence he needed to provide to 
support his claims.  For these reasons, further development 
is not needed to meet the requirements of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  There has 
been no prejudice to the veteran in the timing of the notice 
of the terms of the VCAA, as VA has endeavored at all stages 
to apprise the veteran of the requirements for substantiating 
his claim and has assisted the veteran in all facets 
(examinations, VA and non-VA records, etc.) of developing the 
claim.

B.  Claim for service connection

The Board now turns to a review of the merits of the 
veteran's claim.  After the evidence has been assembled, it 
is the Board's responsibility to evaluate the entire record.  
See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is 'an approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For certain chronic disorders, including 
arthritis, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2004).  Service connection may also be granted for 
a disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Such determination is based on an analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In this case, the veteran contends that he was assaulted in 
service and has suffered neck problems (among other 
residuals) ever since.  However, there are serious concerns 
about the accuracy of the veteran's account.  There are 
conflicts between his initial account of the injury and the 
more recent accounts.  In 1983, on private treatment, he was 
diagnosed with cervical strain, but he never mentioned any 
in-service injury; rather, he reported a workplace incident 
as the starting point of his neck problems.  Moreover, on VA 
examinations in 1984 (a general medical examination and a 
special neuropsychiatric examination), he described two 
significantly differing versions of the in-service injury 
(one involving being hit by a car door and the other 
involving being hit by a soldier with a rock and over the 
head).  The more recent version of the alleged in-service 
injury has involved additional aspects to the assault, such 
as being held against the floorboard of a truck after 
initially being hit on the head.  The Board finds that there 
are serious discrepancies and inconsistencies among the 
veteran's various accounts of the alleged in-service injury.

Nevertheless, the veteran's claim has more significant 
failings.  Much of the focus has been on the reported lack of 
service medical records to corroborate the veteran's account 
of an in-service head and neck injury and the reported lack 
of other service records to corroborate the occurrence of the 
in-service assault.  But even assuming that he was in fact 
assaulted in service, there is no evidence of any residual of 
that alleged injury.  Although the veteran has maintained 
that he continuously reported neck problems ever since 
service, in contact with the RO, he has more recently 
indicated that records from employment with the Atlanta Fire 
Department between 1971 and 1979 (i.e., immediately after 
service) would not contain any information relating to the 
neck. 

The first official documentation of any neck problem is many 
years after service.  On private treatment for cervical 
strain in 1983, the reported cause was work-related.  The 
following year, on two VA examinations, there was no finding 
of any residual of a head injury.  Indeed, while one scar was 
seen below the left eye, it was due to a baseball injury 
while on home leave in 1970; a search for another scar, 
perhaps due to the alleged in-service assault, did not reveal 
any such scar on the veteran's scalp.  A 1984 VA psychiatric 
examination report in fact described the in-service injury as 
having been apparently minor. 

In sum, the evidence shows that the veteran's account of an 
in-service assault is not credible or consistent.  But more 
significantly, even assuming the occurrence of that assault, 
there is no evidence of any residual involving the veteran's 
cervical spine. Rather, post-service diagnoses of a cervical 
spine condition have all been attributed to post-service 
injuries.  No competent medical evidence has attributed the 
veteran's currently diagnosed cervical spine condition to the 
alleged in-service assault.  While the veteran asserts that 
his current cervical spine problems are due to service, he 
lacks the requisite knowledge of medical principles to render 
such an opinion regarding etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Indeed, he has not 
even acknowledged the evidence of several post-service 
injuries in his arguments in support of his claim.

The weight of the credible evidence demonstrates that the 
veteran's current cervical spine condition was first 
manifested many years after service and was not incurred in 
or aggravated by active service, including any incident 
therein.  As the preponderance of the evidence is against the 
claim, the "benefit-of-the-doubt" rule is not applicable, 
and the claim must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert, 1 Vet. App. at 54.
 

ORDER

Service connection for a cervical spine disability is denied.



	                        
____________________________________________
	Heather J. Harter
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


